QUEST CAPITAL CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDED JUNE 30, 2008 INTRODUCTION The following information, prepared as of August 8, 2008, should be read in conjunction with the unaudited interim consolidated financial statements of Quest Capital Corp. (“Quest” or the “Company”) as at June 30, 2008 and for the three and six months ended June 30, 2008 and 2007 and its audited annual consolidated financial statements as at December 31, 2007 and 2006 and for the years ended December 31, 2007, 2006 and 2005, and the related notes attached thereto, which are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise indicated. Additional information relating to the Company, including the Company’s 2007 Annual Information Form, is available on SEDAR at www.sedar.com. BUSINESS PROFILE AND STRATEGY Quest’s primary business focus is mortgage lending on the security of Canadian real estate.The Company’s primary lending activity is to provide first mortgages concentrating on residentially oriented real estate. In general, a loan is residentially oriented, if, at the time the loan is made, the real estate on which the loan is secured is, or is intended to be, devoted to residential purposes. This includes financing the development or acquisition of single family, apartment, condominium, social housing and nursing/retirement residences.A secondary lending activity is to provide mortgages secured by commercial or industrial properties.The Company also participates in bridge lending to Canadian companies secured by resource assets located in Canada. As a mortgage investment corporation (“MIC”), Quest can decrease its taxable income through the payment of dividends to its shareholders and to this end, Quest’s goal is to enhance shareholder value by increasing dividend distributions to its shareholders and in the process reduce its corporate taxes. It is the Company’s intention to further enhance shareholder distributions by increasing profitability through the use of leverage to grow its mortgage portfolio. The growth of its mortgage portfolio will be carried out prudently and profitably through the use of increased leverage as opposed to any increase in its equity.
